COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-10-00409-CV


IN RE DONN DEVERAL MARTIN                                                 RELATOR


                                      ------------

                            ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION1

                                      ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that all relief should be denied. Accordingly, relator’s petition for writ

of mandamus is denied.


                                                     PER CURIAM

PANEL: GARDNER, WALKER, and GABRIEL, JJ.

DELIVERED: November 18, 2010




  1
   See Tex. R. App. P. 47.4., 52.8(d).